DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.
Applicant’s election of claims 1-5 in the reply filed on 07/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract should be limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities: the recitation “the thickness T” should be changed to “a thickness (T)”, the recitation “(Here, based……to T/3)” should be changed to “wherein, based……to T/3.”, the recitation “the region from T/3 to 2T/3” should be changed to “a region from T/3 to 2T/3”, the recitation “the region from the surface layer to T/3” should be changed to “a region from the surface layer to T/3”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: the recitation “Ca: 0.0004 to 0.002%, Mg:” should be changed to “Ca: 0.0004 to 0.002% and Mg:”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: the recitation “(Here, Df…..machining hole)” should be changed to “wherein, Df…..machining hole.”  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the recitation “a thickness” should be changed to “the thickness (T)”.  Appropriate correction is required.
Claim Interpretation
The examiner interprets the recitation of “Al-Ca-Ti-Mg-O oxide” in claim 2 to refer to any oxides containing Al, Ca, Al, or Mg based on the specification [page 14 last paragraph, instant spec].
The examiner notes that equation (2) of claim 4 can be referred to as a HER value [page 13 last paragraph, instant spec].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “improved expandability” in claim 1 is a relative term which renders the claim indefinite. The term “improved expandability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner how the term “improved expandability” is intended to limit the steel and what the expandability is “improved” in reference to.  The examiner interprets the instant claim to be met by steel with any degree of expandability absent a specific indication to the contrary.  Claims 2-5 are further rejected as being indefinite for being dependent upon the indefinite claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “N: 0.015% or less”, and the claim also recites “(excluding 0)” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is unclear to the examiner if the term in parentheses “(excluding 0)” is intended to further limit the composition or is optional.  The examiner interprets the claim to be met by a nitrogen content of 0-0.015% absent a specific indication to the contrary.  Claims 2-5 are further rejected as being indefinite for being dependent upon the indefinite claim 1.
The terms “[(111) // ND texture fraction]” and “[(100) // ND texture fraction]” are indefinite because it is unclear to the examiner how the term “//” is meant to limit the claim, if they merely refer to gamma and cube-fibers or if the “//” is intended to have another limitation for the claim.  The examiner interprets the limitation “[(111) // ND texture fraction]” to refer to gamma fibers and the limitation “[(100) // ND texture fraction]” to refer to cube-fibers based on the instant specification [pages 7-8, instant spec] absent a specific indication to the contrary.  Claims 2-5 are further rejected as being indefinite for being dependent upon the indefinite claim 1.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation "the hole length of the machining portion after molding, and D0 means the length of the initial machining hole" in lines 4-5 of claim 4.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 4 nor claim 1 disclose a machining portion, a molding step, a hole length, nor an initial machining hole, it is unclear to the examiner if applicant is limiting the steel to be have a machined hole and have been molded to a specific shape, or if the limitation is intended to be an instance of contingent language that requires the steel to have a structure that is capable of meeting equation 2 if the steel was subjected to machining and molding.  See MPEP 2111.04(II).  The examiner interprets the claim to be met by a steel having a structure that is capable of meeting equation 2 if subjected to machining and molding absent specific indication to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 2013/0008573 A1) herein Hamada.
Regarding claims 1-2 and 4, Hamada discloses:
A ferritic stainless steel [0001, Hamada] comprising a composition shown below in Table 1.  The examiner notes that the overlap of the compositions of the steels of the instant claims and Hamada is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1

Instant claims, weight%
Hamada, mass% [0043]
Cr
10-25 (claim 1)
12.0-25.0 [0048]
N
0.015 or less (excluding 0) (claim 1)
0.020 or less [0045]
Al
0.005-0.04 (claim 1)
1.0 or less [0052]
Nb
0.1-0.6 (claim 1)
0.001-0.1 [0051]
Ti
0.1-0.5 (claim 1)
0.05-0.3 [0050]
Ca
0.0004-0.002 (claim 3)
Not specified
Mg
0.0002-0.001 (claim 3)
Not specified
Fe and impurities
Remainder (claim 1)
Balance [0055]


Hamada does not specifically disclose improved expandability, satisfying equation Z=X*Y≥17, HER values, or Al-Ca-Ti-Mg-O oxide sizes and distributions however the examiner submits that overlapping properties would naturally flow from the steel of Hamada.  Hamada teaches manufacturing the ferritic stainless steel through processing steps that overlap with the manufacturing steps disclosed in the instant application as shown below in Table 2.  The examiner submits that overlapping values for expandability, Z, HER, and Al-Ca-Ti-Mg-O oxide sizes and distributions would naturally flow from the steel of Hamada because it comprises a steel composition that overlaps with the instant claims and is manufactured using processing steps that overlap with the instant application.  See MPEP 2145 and 2144.05(I).  The examiner notes that the instant specification discloses inventive examples and comparative examples that all meet the instantly claimed composition ranges [Table 1, instant spec] wherein the comparative examples have low Z values [Table 2, instant spec], low HER values, and some have low oxide distribution densities due to using roll diameters of over 100 mm [Table 3, instant spec], indicating that the instantly claimed Z-values, HER values, and oxide distribution values can be achieved through using compositions shown in Table 1 and processing according to Table 2 which bolsters the examiners position that overlapping properties would naturally flow from Hamada for comprising a steel composition that overlaps with the instant claims and is manufactured using processing steps that overlap with the instant application.
Table 2
Instant application manufacturing
Hamada manufacturing
Hot rolling slab including composition shown in Table 1 [page 15]
Hot roll the steel slab [0093]
Hot rolling annealing the stainless steel [page 16]
Annealing the hot rolled stainless steel [0095]
Cold rolling the hot rolled material [page 15]
Roll diameter of 100 mm or less [page 16]
Cold rolling the stainless steel
Either reverse rolling using a roll diameter of 60-100 mm, or one-directional rolling with a roll diameter of 400 mm or more [0094]
Cold rolling annealing the cold rolled material [page 15]
Annealing the cold rolled sheet [0100]


Regarding claim 5, Hamada does not specifically limit the thickness of ferritic stainless steel, however Hamada discloses that the specific examples are cold rolled to 2 mm thickness [0101, Hamada] which the examiner notes falls within the instantly claimed range.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 2013/0008573 A1) herein Hamada, in view of Fukaya (EP 3095888 A1).
Regarding claims 1-4, Hamada discloses:
A ferritic stainless steel [0001, Hamada] comprising a composition shown above in Table 1.  The examiner notes that the overlap of the compositions of the steels of the instant claims and Hamada is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Hamada does not specifically disclose the use of magnesium or calcium, however the examiner submits that the use of magnesium and calcium would have been obvious in view of Fukaya.  Fukaya discloses a ferritic stainless steel [0011, Fukaya] wherein B, Mg, Ca, and Ga can be added as 0.0002-0.005 mass% in order to improve hot workability [0035, Fukaya].  Hamada discloses wanting excellent workability [043, Hamada].  The examiner submits it would have been obvious to one of ordinary skill in the art to modify the steel of Hamada to contain 0.0002-0.005 mass% of Mg and Ca in order to improve the hot workability of the steel as taught by Fukaya.  The examiner notes that the overlap of the compositions of the steels of the instant claims and Hamada modified by Fukaya is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Hamada modified by Fukaya does not specifically disclose improved expandability, satisfying equation Z=X*Y≥17, HER values, or Al-Ca-Ti-Mg-O oxide sizes and distributions however the examiner submits that overlapping properties would naturally flow from the steel of Hamada modified by Fukaya.  Hamada modified by Fukaya teaches manufacturing the ferritic stainless steel through processing steps that overlap with the manufacturing steps disclosed in the instant application as shown above in Table 2.  The examiner submits that overlapping values for expandability, Z, HER, and Al-Ca-Ti-Mg-O oxide sizes and distributions would naturally flow from the steel of Hamada modified by Fukaya because it comprises a steel composition that overlaps with the instant claims and is manufactured using processing steps that overlap with the instant application.  See MPEP 2145 and 2144.05(I).  The examiner notes that the instant specification discloses inventive examples and comparative examples that all meet the instantly claimed composition ranges [Table 1, instant spec] wherein the comparative examples have low Z values [Table 2, instant spec], low HER values, and some have low oxide distribution densities due to using roll diameters of over 100 mm [Table 3, instant spec], indicating that the instantly claimed Z-values, HER values, and oxide distribution values can be achieved through using compositions shown in Table 1 and processing according to Table 2 which bolsters the examiners position that overlapping properties would naturally flow from Hamada modified by Fukaya for comprising a steel composition that overlaps with the instant claims and is manufactured using processing steps that overlap with the instant application.
Regarding claim 5, Hamada modified by Fukaya does not specifically limit the thickness of ferritic stainless steel, however Hamada discloses that the specific examples are cold rolled to 2 mm thickness [0101, Hamada] which the examiner notes falls within the instantly claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734